Citation Nr: 1110362	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-12 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent on an extraschedular basis for service-connected interstitial cystitis.  

2.  Entitlement to a rating in excess of 30 percent on an extraschedular basis for service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In April 2010, the Board remanded the Veteran's claim to the Director of VA's Compensation and Pension Service to determine whether the Veteran's symptoms of the above-noted disabilities warranted extraschedular ratings.  The requested action was taken, and the claim is returned to the Board for adjudication.  

The issue of entitlement to an extraschedular rating for interstitial cystitis is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

An exceptional or unusual disability picture such as to render impractical the application of the regular schedular standards concerning the Veteran's symptoms of IBS has not been shown; the schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in November 2006 and December 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete her underlying service connection claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in both notices.  

The Board notes that the Veteran was not provided notice in regards to her increased ratings claims.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in a claim for a higher initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, the Board finds that VA met its duty to notify the Veteran of her rights and responsibilities under the VCAA.  The Board notes that the Veteran has been accorded the due process to which she is entitled under 38 U.S.C.A. §§ 5103A and 7105. 

With respect to the timing of the notice, the Board points out that the Court held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial VCAA notices were given prior to the appealed AOJ decision, dated in May 2007.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording her physical examinations, obtaining medical opinions as to the severity of her disabilities, and by affording her the opportunity to give testimony before an RO hearing officer and/or the Board, even though she declined to do so.  The Veteran initially requested a travel Board hearing, but in a July 2008 communication to VA, she withdrew her request.  It appears that all known and available records relevant to the issues here on appeal have been obtained and are associated with the Veteran's claims files.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Extraschedular Consideration

An April 2010 Board decision awarded a 30 percent rating for IBS.  The decision remanded the issue of whether the Veteran is entitled to an extraschedular rating for her service-connected IBS.  

Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321.

The Veteran essentially contends that her IBS markedly interferes with her work, and that her symptoms increase when she is working.  

In January 2007, the Veteran underwent a VA examination.  She was noted to have IBS with constipation alternating with diarrhea.  She also had a history of rectal bleeding, but had no current complaints.  She reported daily nausea, but no significant vomiting.  The Veteran also related that she had diffuse abdominal pain periodically after eating, and defecation did not appear to correct her pain.  She was also noted to have what appeared to be "dumping syndrome" with an unknown cause.  The examiner found the Veteran's symptoms to be compatible with chronic IBS.  	

In a statement dated in July 2007, the Veteran reported chronic, severe diarrhea followed by constipation, severe stomach discomfort with cramping, constant dehydration, and UTIs.  She related that even when she eats small portions, she cramps and vomits.  

VA treatment records generally reflect the Veteran's complaints of diarrhea and constipation associated with her IBS.  She has reported significant cramping, liquid stools, and aches after eating.  She also reported significant pain and nausea with bowel movements, and advised that she feels as if she is on fire.  

In September 2008, the Veteran underwent a VA examination of the intestines.  Her history of treatment for IBS in service was noted.  She reported daily nausea, a history of vomiting, episodic diarrhea (several times weekly, but less than daily), and weekly bouts of constipation.  The Veteran also reported a history of intestinal pain located in the suprapubic area.  She described this pain and colicky, crampy, penetrating, sharp, and pressured.  This pain occurs daily, lasts minutes, and is severe in nature.  She also reported tenderness in the entire abdominal area.  The IBS diagnosis was continued, and the examiner indicated that the Veteran's IBS severely impacts or prevents many of her activities of daily living.  The examiner also indicated that the Veteran has attempted to return to work, but her IBS symptoms worsen when working.  

The case was referred to the Director of Compensation and Pension Service, who responded, in September 2010, that the Veteran's IBS was not manifested by such an exceptional or unusual disability picture with such related factors as marked interference with employment as to render impractical the application of the regular schedular standards, and therefore, entitlement to an extraschedular rating in excess of 30 percent was not warranted.

The Board notes here that the United States Court of Appeals for Veterans Claims (Court) has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.

In this case, the Veteran is awarded the highest rating under 38 C.F.R. § 4.114, Diagnostic Code 7319.  A 30 percent rating is assigned under that code for irritable bowel syndrome with severe disability manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  In April 2010, the Board specifically determined that higher or separate ratings were not warranted for the Veteran's service-connected IBS.  The Board remanded for extraschedular consideration in light of the examiner's suggestion that the IBS was impairing the Veteran's employability.  The Board points out that referral for consideration of an extraschedular rating does not imply that the Veteran is actually entitled to an extraschedular rating that is in excess of that already assigned on a schedular basis.

Here, the symptoms associated with the IBS are almost exclusively contemplated by the schedular rating criteria, under which the Veteran is currently evaluated as 30 percent.  What is unusual about the symptoms are their frequency and severity, and the impact they have on daily activities and employment (the Veteran is in receipt of a total rating based on individual unemployability due to service-connected disabilities based in part on her IBS).  As for the frequency and severity of the symptoms, the fact that the schedular criteria promulgated by VA's Secretary provide no more than a 30 percent evaluation for those symptoms demonstrates that frequency and severity alone can not justify a higher rating on an extraschedular basis.  As for how the frequency and severity of the symptoms impact on daily activity and employment, the Board has carefully considered whether this warrants a higher rating on an extraschedular basis.  The record shows that the Veteran's employability is not solely impaired by the IBS, but by a number of disorders.  Moreover, the Veteran's account of impairment due to IBS is questionable.  Although she reported that her symptoms of IBS increase when she returns to work, she did not provide any additional evidence or a more specific statement in support of her assertion.  The medical evidence of record does not show frequent periods of hospitalization-or even frequent treatment-during the appeal period.  The medical evidence otherwise does not actually otherwise reflect an unusual disability picture. 

In short, the Board finds that the unusual presentation of the Veteran's IBS and its impact on activities and employment does not demonstrate that the IBS warrants an extraschedular evaluation in excess of 30 percent. 

The Director of Compensation and Pension Service also determined that the criteria for an extraschedular evaluation were not met, and the Board finds that the Veteran's general assertions that her IBS worsens or causes her difficulty with employment are outweighed by lack of any evidence in support of her assertion, as well as the absence of evidence of frequent periods of hospitalization.  Further, the evidence does not show any identifiable period during which an extraschedular rating was warranted.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for IBS on an extraschedular basis is denied.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further development is necessary regarding the Veteran's claim of entitlement to an extraschedular rating in excess of 40 percent for service-connected interstitial cystitis.  

In April 2010, the Board remanded the Veteran's claim for referral to the Director of Compensation and Pension Service for consideration of extraschedular rating on her service-connected interstitial cystitis.  In a June 2010 memorandum, the AMC requested extraschedular consideration, and noted that the Veteran was currently awarded 40 percent for her service-connected interstitial cystitis.  In his response letter, the Director of Compensation and Pension Service indicated that the Veteran's September 2008 VA examination revealed symptoms that would warrant 40 percent rating.  He further noted that the AMC would deal with this issue.  The Director stated that a higher rating for interstitial cystitis could be granted on a schedular basis as she met the criteria for a 40 percent rating.  

The Board notes that in its April 2010 decision, it awarded the Veteran a 40 percent rating for her service-connected interstitial cystitis.  The issue remanded was in regards to an extraschedular rating for that disorder.  The Director of Compensation and Pension Service did not, however, consider whether an extraschedular rating was warranted.  He merely stated that the Veteran was entitled to the 40 percent rating, which would be awarded by the AMC.  

As the Veteran already had a 40 percent rating when referred, the Board finds that the requested action in the remand was not completed because the Director did not consider whether to award an extraschedular rating for her interstitial cystitis.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for interstitial cystitis in accordance with the provisions of 38 C.F.R. § 3.321(b).  Upon referral, it should be noted that the Veteran already has been awarded a 40 percent rating for her interstitial cystitis.  The rating board should include a full statement of all factors having a bearing on the issue.

2.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case and provide the Veteran and her representative an appropriate opportunity to respond.

After the Veteran and her representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by the RO.  The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


